DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 5/04/2021, which are in response to USPTO Office Action mailed 2/05/2021. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (US PGPUB NO. 2019/0102438; Pub. Date: Apr. 4, 2019) in view of Tangen et al. (US PGPUB No. 2009/0138789; Pub. Date: May 28, 2009).

Regarding independent claim 1,
	Murray discloses a system for data ingestion in a distributed processing framework and for displaying a physical view of enriched data comprising: a user device having a display configured to display a user interface and configured to acquire and display one or more physical views of enriched data; See FIG. 7 and Paragraph [0124], (Disclosing techniques for providing adaptive recommendations for a dataset. Clients may render a graphical user interface to display user data requested from the data enrichment service. FIG. 7 illustrates step 780 of displaying information on a user device, the information including "Geo Enrichments" and "Other Enrichments", i.e. generating a physical view of the enriched data.).
a data ingestion system a) configured to receive a request transmitted from the user device to transmit to the user device the one or more physicals views of the enriched data to the user device over a network, See Paragraph [0119], (The data enrichment service can receive data enrichment requests from one or more clients, enrichment data may be provided and/or interacted with via graphical user interfaces displayed on client devices.) See Paragraph [0124], (Users may interact with the data enrichment service through a graphical user interface in order to display user data, recommendations for transforming the user's data and to send and/or receive instructions to the data enrichment service, i.e. receiving a request from the user device.).
and b) configured to transmit the one or more physical views of the enriched data to the user device in response to receiving the request from the user device; See Paragraph [0124], (Users may interact with the data enrichment 
and one or more data sources configured to transmit data including metadata defining a plurality of attributes associated with the data to the data ingestion system over the network, See FIG. 6 and Paragraph [0071], (FIG.6 illustrating metadata store 690, i.e. one or more data sources, for storing data relating to user interactions such as manual actions and changes made to the data and may include recommendations suggested by the system and accepted by the user.). See Paragraph [0072], (Recommendation data may include actions performed against each column of data in the dataset.). The examiner notes that metadata store 690 is part of the adaptive recommendation system 600, i.e. the data ingestion system.
wherein the data ingestion system includes a computer readable memory including instructions stored thereon; See FIG. 17 and Paragraph [0220], (FIG. 17 illustrates a computer system comprising a storage subsystem 1719 including tangible computer-readable storage media 1722. ). See Paragraph [0223], (Processing units in the processing subsystem 1704 execute instructions stored in memory or on computer readable storage media.).
and a processor in communication with the computer readable memory and configured to execute the instructions to perform at least the following operations: accessing the data from the one or more data sources including the, metadata defining the a plurality of attributes associated with the data, See 
wherein the metadata comprises source metadata identifying the source of the data; See Paragraph [0126], (Data enrichment requests from a client can identify a data source and/or particular data where data sources may be identified by address, storage provider name or other identifier, i.e. source metadata.
and transmitting the physical view of the enriched data to the user device for display of the physical view of the enriched data on the user interface of the display of the user device, See Paragraph [0119], (The data enrichment service can receive data enrichment requests from one or more clients, enrichment data may be provided and/or interacted with via graphical user interfaces displayed on client devices, i.e. transmitting physical views of enriched data to a client device.) See Paragraph [0124], (Users may interact with the data enrichment service through a graphical user interface in order to display user data, recommendations for transforming the user's data and to send and/or receive instructions to the data enrichment service.).
Murray does not disclose the step of identifying the plurality of attributes in the metadata identifying the source of the data; calculating a derived attribute of the metadata identifying the source of the data based on the plurality of attributes; 
applying the derived attribute of the metadata identifying the source of the data to the data to create the enriched data; 
generating the a physical view of the enriched data created from applying the derived attribute of the metadata identifying the source of the data to the data;
and wherein the user device displays on the display the physical view of the enriched data created from applying the derived attribute of the metadata identifying the source of the data to the data on the user interface thereof in response to receiving the physical view of the enriched data transmitted from the data ingestion system.
Tangen discloses the step of identifying the plurality of attributes in the metadata identifying the source of the data; calculating a derived attribute of the metadata identifying the source of the data based on the plurality of attributes; See Paragraph [0043], (An analysis of external metadata may be used to determine that a data value must be calculated using a formula involving one or more data items from the source system, i.e. calculating a derived attribute of the metadata using source data, i.e. identifying the source of the data.). 
See Paragraph [0042], (Disclosing a method for specifying relevant data based on relevant metadata extracted from a source. The method includes a schema registration that allows for specifying external metadata sources, i.e. metadata comprising source metadata identifying the source of data.) Note that the process uses one or more data items from the source system, i.e. a plurality of attributes.
applying the derived attribute of the metadata identifying the source of the data to the data to create the enriched data; See Paragraph [0043], (An analysis of external metadata may be used to determine that a data value must be calculated using a formula involving one or more data items from the source system. The newly calculated value is stored in a new row or column and then associated with selected data items, i.e. the calculated value is used to enrich data.).
generating the a physical view of the enriched data created from applying the derived attribute of the metadata identifying the source of the data to the data; See FIGs. 1-13, (FIGs 1-13 illustrate a series of graphical user interfaces that users interact with to perform the method as described in Paragraphs [0042]-[0043] and illustrated in FIG.s 14-15, i.e. generating a physical view of enriched data created from applying the derived attribute to the data.).
and wherein the user device displays on the display the physical view of the enriched data created from applying the derived attribute of the metadata identifying the source of the data to the data on the user interface thereof in response to receiving the physical view of the enriched data transmitted from the data ingestion system. See FIGs. 1-13, (FIGs 1-13 illustrate a series of graphical user interfaces that users interact with to perform the method as described in Paragraphs [0042]-[0043] and illustrated in FIG.s 14-15, i.e. generating a physical view of enriched data created from applying the derived attribute to the data.). Note [0026] wherein the system relates to computers, software and servers, therefore one of ordinary skill in the art would recognize that the graphical user interfaces are being displayed on any device having a suitable screen or display device for displaying graphical user interfaces.
Murray and Tangen are analogous art because they are in the same field of endeavor, data enhancement. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Murray to include the step of generating a derived value for mapping and subsequently enhancing data as disclosed by Tangen. Doing so would allow users to manually enhance data using metadata and data items, therefore making said data more useful and/or complete for further use.

Regarding dependent claim 2,
As discussed above with claim 1, Murray-Tangen discloses all of the limitations.
	Murray further discloses the step wherein the one or more data sources include a batch data source and a real-time data source. See Paragraph [0089], (Data can be stream in real-time or in batches from a plurality of data sources as described in Paragraph [0125]. Therefore, the data sources may provide batch data and/or real-time data.

Regarding dependent claim 3,
As discussed above with claim 2, Murray-Tangen discloses all of the limitations.
	Murray further discloses the step wherein the data from the batch data source and the real-time data source is accessed via a common path. See Paragraph [0120], (Disclosing a semantic processing pipeline implemented by the data enrichment service. Data from data sources is processed through a pipeline configured 

Regarding dependent claim 4,
As discussed above with claim 3, Murray-Tangen discloses all of the limitations.
	Murray further discloses the step wherein the processor is further configured to perform the operation: validating and normalizing the data through the common path. See Paragraph [0120], (The pipeline includes one or more processing engines configured to process data including a prepare engine. The prepare engine can normalize raw data that can be processed by the data enrichment service. A profile engine may repair and/or enrich normalized data based on extracted metadata, i.e. validating and normalizing data through the pipeline, i.e. the common path.).

Regarding dependent claim 5,
As discussed above with claim 3, Murray-Tangen discloses all of the limitations.
	Murray further discloses the step wherein applying the derived attribute to the data is through the common path. See Paragraph [0120], (The profile engine is a component of the pipeline that handles enrichment of information.) Note Paragraph [0081], (An example is provided wherein a column of city information is enriched by the addition of demographic information, population information, weather information, etc., i.e. the inclusion of the additional information generates enriched data. As described in Paragraph [0120], this occurs via the profile engine component of the pipeline, i.e. the common path.).
Regarding dependent claim 7,
As discussed above with claim 1, Murray-Tangen discloses all of the limitations.
	Murray further discloses the step wherein calculating the derived attribute includes combining multiple attributes into the derived attribute. See Paragraph [0081], (The enrichment process may include generating additional information to be associated with a column of data. An example is provided wherein a column of city information is enriched by the addition of demographic information, population information, weather information, etc., i.e. the additional information comprising demographic information, population information, weather information, etc. is added to the city information, i.e. multiple attributes are combined into the derived attribute.).

Regarding dependent claim 8,
As discussed above with claim 1, Murray-Tangen discloses all of the limitations.
	Murray further discloses the step wherein the one or more data sources include a static data source, See Paragraph [0145], (The data enrichment service includes a knowledge service for obtaining additional information about patterns wherein a recommendation engine determines recommendations for enrichment based on additional information provided by the knowledge service. The knowledge service can include one or more knowledge sources including web sites, web services, curated knowledge stores and other sources, i.e. the knowledge source is a static data source.).
The examiner notes that Paragraph [0034] of Applicant's Specification describe a "static data source" as being "configured to provide attributes, e.g. additional attributes, for joining, uniting or enriching the ingested data, or for creating derived attributes, 
a batch data source, and a real-time data source, See Paragraph [0089], (Data for ingestion can be stream in real-time or in batches, i.e. the data sources may be batch data sources and/or real-time data sources.).
wherein the data from each of the static data source, the batch data source, and the real-time data source is accessed via a common path; See Paragraph [0120], (Disclosing a semantic processing pipeline implemented by the data enrichment service. Data from data sources is processed through a pipeline configured to process the data and/or data source before publishing to one or more data targets, i.e. the pipeline is a common path.). The examiner notes that the knowledge service is part of the data enrichment service, i.e. the static data sources of the knowledge service are processed through the same pipeline as other data. 
wherein identifying the plurality of attributes in the metadata includes identifying the attributes from the static data source's metadata; See Paragraph [0155], (The knowledge service may provide a list of entities corresponding to entities that match an identified pattern of data that can be used to enrich incoming data. The entities may include for example a list of cities, and states, i.e. attributes from the static data source's metadata.).
and wherein the attributes identified from the static data source's metadata are used for calculating the derived attribute. See Paragraph [0155], (Entity information obtained from the knowledge service can be used to enrich data, i.e. calculating the derived attribute.).
Regarding independent claim 9,
	The claim is analogous to the subject matter of independent claim 1 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 10,
	The claim is analogous to the subject matter of dependent claim 2 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 11,
	The claim is analogous to the subject matter of dependent claim 3 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 12,
	The claim is analogous to the subject matter of dependent claim 4 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 5 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 16,
	The claim is analogous to the subject matter of dependent claim 7 directed to a method or process and is rejected under similar rationale.
Regarding dependent claim 17,
	The claim is analogous to the subject matter of dependent claim 8 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 18,
	As discussed above with claim 9, Murray-Tangen discloses all of the limitations.
	Murray further discloses the step wherein the physical view presents the data along with any joins, unions, enrichments, or derivations based on the metadata type. See FIG. 7 and Paragraph [0124], (Clients may render a graphical user interface to display user data requested from the data enrichment service. FIG. 7 illustrates step 780 of displaying information on a user device, the information including "Geo Enrichments" and "Other Enrichments", i.e. generating a physical view of enrichments based on types of enrichments, (e.g. a "geo enrichment" is generated for geographic type metadata.).

Regarding independent claim 19,
	Murray discloses a system for data ingestion in a distributed processing framework and for displaying a physical view of enriched data comprising: a user device having a display configured to display a user interface and configured to acquire and display one or more physical views of enriched data; See FIG. 7 and Paragraph [0124], (Disclosing techniques for providing adaptive recommendations for a dataset. Clients may render a graphical user interface to display user data requested from the data enrichment service. FIG. 7 illustrates step 780 of displaying information on 
a data ingestion system a) configured to receive a request transmitted from the user device to transmit to the user device the one or more physicals views of the enriched data to the user device over a network, See Paragraph [0119], (The data enrichment service can receive data enrichment requests from one or more clients, enrichment data may be provided and/or interacted with via graphical user interfaces displayed on client devices.) See Paragraph [0124], (Users may interact with the data enrichment service through a graphical user interface in order to display user data, recommendations for transforming the user's data and to send and/or receive instructions to the data enrichment service, i.e. receiving a request from the user device.).
and b) configured to transmit the one or more physical views of the enriched data to the user device in response to receiving the request from the user device; See Paragraph [0124], (Users may interact with the data enrichment service through a graphical user interface in order to display user data, recommendations for transforming the user's data and to send and/or receive instructions to the data enrichment service, i.e. transmitting physical views of enriched data to the user device responsive to user interaction, i.e. requests.).
and first and second data sources configured to transmit data including metadata defining a plurality of attributes associated with the data to the data ingestion system over the network, See FIG. 6 and Paragraph [0071], (FIG.6 illustrating metadata store 690, i.e. one or more data sources, for storing data relating to 
wherein the data ingestion system includes computer readable memory including instructions stored thereon; See FIG. 17 and Paragraph [0220], (FIG. 17 illustrates a computer system comprising a storage subsystem 1719 including tangible computer-readable storage media 1722. ). See Paragraph [0223], (Processing units in the processing subsystem 1704 execute instructions stored in memory or on computer readable storage media.).
and a processor in communication with the computer readable memory and configured to execute the instructions to perform at least the following operations: accessing the data from the a first data source and the a second data source via a common path, wherein the data from both the first data source and the second data source includes metadata defining a plurality of attributes, See Paragraph [0125], (The data enrichment service ingests data via an ingestion engine capable of extracting data from one or more data sources, i.e. accessing data from one or more data sources.). See FIG. 6 and Paragraph [0071], (FIG.6 illustrating metadata store 690 for storing data relating to user interactions such as manual actions and changes made to the data and may include recommendations suggested by the system and accepted by the user, i.e. the metadata store is accessed when history and/or recommendation data is generated and stored.).
wherein the metadata comprises source metadata identifying the source of the data; See Paragraph [0126], (Data enrichment requests from a client can identify a data source and/or particular data where data sources may be identified by address, storage provider name or other identifier, i.e. source metadata.
identifying the plurality of attributes in the metadata of the both the first data source and the second data source identifying the source of the data; See Paragraph [0065], (A profile for a dataset includes metrics information, data type information and semantic type information about each of the columns of data in the spreadsheet, i.e. a column is an attribute.). See FIG. 5, (Step 510 comprises ingesting a first dataset from a data source and step 550 comprising ingesting a second dataset from a data source. Note [0180] wherein put data sets may be obtained from multiple data sources.) See Paragraph [0126], (Data enrichment requests from a client can identify a data source and/or particular data where data sources may be identified by address, storage provider name or other identifier, i.e. source metadata.
determining if one or more attributes from the metadata identifying the source of the data from the first data source is common to one or more of attributes from the metadata identifying the source of the data from the second data source; See Paragraph [0075], (Similarity matching is performed based on a comparison of columns of data, i.e. attributes, between data sets. The examiner notes that each data set comes from a data source, the similarity matching therefore determines which columns (the attributes) are found in a plurality of data sets). See Paragraph [0126], (Data enrichment requests from a client can identify a data source 
enhancing the data from the first data source with the attributes of the metadata identifying the source of the data from the second data source via the common path; See Paragraph [0079], (Recommended actions may be generated and applied to a second data set based on a history of actions performed on columns of a first data set that match the original data set, i.e. enhancing a data set with attributes from a different data set.). See Paragraph [0126], (Data enrichment requests from a client can identify a data source and/or particular data where data sources may be identified by address, storage provider name or other identifier, i.e. a storage identifier is a metadata attribute.).
transmitting the physical view of the enhanced data to the user device for display of the physical view of the enhanced data on the user interface of the display of the user device, See Paragraph [0119], (The data enrichment service can receive data enrichment requests from one or more clients, enrichment data may be provided and/or interacted with via graphical user interfaces displayed on client devices, i.e. transmitting physical views of enriched data to a client device.) See Paragraph [0124], (Users may interact with the data enrichment service through a graphical user interface in order to display user data, recommendations for transforming the user's data and to send and/or receive instructions to the data enrichment service.).
Murray does not disclose the step generating the a physical view of the enhanced data from the first data source created by applying the attributes of the metadata identifying the source of the data from the second data source via the common path to the first data source; 
and wherein the user device displays on the user interface of the display the physical view of the enhanced data created by applying the attributes of the metadata identifying the source of the data from the second data source via the common path to the data of the first data source in response to receiving the physical view of the enhanced data transmitted from the data ingestion system.
Tangen discloses the step generating the physical view of the enhanced data from the first data source created by applying the attributes of the metadata identifying the source of the data from the second data source via the common path to the first data source; See FIG. 14 and Paragraph [0042], (Step 1416 comprising receiving a definition of external metadata describing points within a selection of metadata from a user. Following into step 1408 of creating a mapping between selected internal metadata and defined external metadata, i.e. applying attributes of metadata from one source to another via a common path (e.g. the mapping).).
and wherein the user device displays on the user interface of the display the physical view of the enhanced data created by applying the attributes of the metadata identifying the source of the data from the second data source via the common path to the data of the first data source in response to receiving the physical view of the enhanced data transmitted from the data ingestion system. See FIGs. 1-13, (FIGs 1-13 illustrate a series of graphical user interfaces that users interact with to perform the method as described in Paragraphs [0042]-[0043] and 
Murray and Tangen are analogous art because they are in the same field of endeavor, data enhancement. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Murray to include the step of generating a derived value for mapping and subsequently enhancing data as disclosed by Tangen. Doing so would allow users to manually enhance data using metadata and data items, therefore making said data more useful and/or complete for further use.

Regarding dependent claim 20,
	As discussed above with claim 19, Murray-Tangen discloses all of the limitations.
	Murray further discloses the step wherein the physical view presents the enhanced data's data lineage to at least one of the first data source or the second data source. See FIG. 8, (Illustrating a graphical user interface containing column signatures 830 and Recommendations 840, which may comprise a history stored in a history metadata store.). See Paragraph [0072], (History data includes column level signatures, wherein column level signatures comprise information or metadata about .


Claim 6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Tangen as applied to claim 1 above, and further in view of Roy et al. (US PGPUB No. 2019/0026309; Pub. Date: Jan. 24, 2019).
Regarding dependent claim 6,
As discussed above with claim 1, Murray-Tangen discloses all of the limitations.
Murray further discloses the step wherein the processor is further configured to perform the operation: determining a metadata type from the metadata, See Paragraph [0092], (Disclosing a data type determiner for determining data type information for incoming data, i.e. determining a metadata type from metadata.).
Murray does not explicitly disclose the step wherein the metadata type is a source type metadata including information indicative of a source for the data and a target for the data, 
and wherein the data is mapped to a source output module based on a common source, and a target output module based on a common target.
Roy discloses the step wherein the metadata type is a source type metadata including information indicative of a source for the data and a target for the data, See Paragraph [0075], (Disclosing a communication link for transmitting any type of communication packet comprising any organization of data items. The data items comprising a payload data area, a destination address, a source address and can include various encodings or formatting of bit fields to populate packet characteristics.). 
and wherein the data is mapped to a source output module based on a common source, and a target output module based on a common target. See Paragraph [0075], (Disclosing a communication link for transmitting any type of communication packet comprising any organization of data items. The data items comprising a payload data area, a destination address, a source address and can include various encodings or formatting of bit fields to populate packet characteristics.). The examiner notes that the destination and source addresses are mapped to a destination and source respectively.
Murray, Tangen and Roy are analogous art because they are in the same field of endeavor, data management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Murray-Tangen to include the communication link functionality disclosed by Roy. Doing so would allow the system to transmit and receive source and destination metadata with each transmission of any data items.



Regarding dependent claim 14,
As discussed above with claim 9, Murray-Tangen discloses all of the limitations.
Murray does not disclose the step of determining a metadata type from the metadata, wherein the metadata type is a source type metadata including information indicative of a source for the data and a target for the data.
Roy discloses the step of determining a metadata type from the metadata, wherein the metadata type is a source type metadata including information indicative of a source for the data and a target for the data. See Paragraph [0075], (Disclosing a communication link for transmitting any type of communication packet comprising any organization of data items. The data items comprising a payload data area, a destination address, a source address and can include various encodings or formatting of bit fields to populate packet characteristics.).
Murray, Tangen and Roy are analogous art because they are in the same field of endeavor, data management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Murray-Tangen to include the communication link functionality disclosed by Roy. Doing so would allow the system to transmit and receive source and destination metadata with each transmission of any data items.


Regarding dependent claim 15, 
As discussed above with claim 14, Murray-Tangen-Roy discloses all of the limitations.
Roy further discloses the step of mapping the data to a source output module based on a common source as indicated by the source for the data and to a target output module based on a common target as indicated by the target for the data. See Paragraph [0075], (Disclosing a communication link for transmitting any type of communication packet comprising any organization of data items. The data items comprising a payload data area, a destination address, a source address and can include various encodings or formatting of bit fields to populate packet characteristics.). The examiner notes that the destination and source addresses are mapped to a destination and source respectively.
	Murray, Tangen and Roy are analogous art because they are in the same field of endeavor, data management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Murray-Tangen to include the communication link functionality disclosed by Roy. Doing so would allow the system to transmit and receive source and destination metadata with each transmission of any data items.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.
Applicant’s arguments and amendments with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 1-20 under 35 U.S.C. 101 has been withdrawn. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498.  The examiner can normally be reached on Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159